Citation Nr: 0721759	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  06-13 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for the 
cause of the veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter
ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to August 
1969.  The veteran died in July 1988.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of August 2005 from the Indianapolis, 
Indiana Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for the cause 
of the veteran's death and denied entitlement to DIC pursuant 
to the provisions of 38 U.S.C.A. § 1318.

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) at a Travel Board hearing held in December 2006.  
A copy of the hearing transcript is associated with the 
record. 

The Board notes that the appellant originally filed a service 
connection claim for the cause of the veteran's death in 
October 1991 and that claim was initially denied by the RO in 
November 1991.  The appellant was advised of that 
determination in December 1991 and did not appeal it.   

The appellant filed a second DIC/service connection claim for 
the cause of the veteran's death in April 2005, which is 
technically a claim to reopen as to the claim of entitlement 
to service connection for the cause of the veteran's death 
and subject to the provisions of 38 U.S.C.A. 38 C.F.R. 
§ 3.156.  The Board notes that the August 2005 rating 
decision appears to have denied the claim for lack of 
presentation of new and material evidence.  However, the 
April 2006 Statement of the Case indicated that the cause of 
death claim was considered reopened, but was denied on the 
merits.  

Regardless of what the RO has done, in cases such as this 
"the Board does not have jurisdiction to consider a claim 
which it previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  Although this claim does not involve 
a prior final denial by the Board but rather by the RO, the 
same statutory reopening requirements apply to prior final RO 
decisions. Suttmann v. Brown, 5 Vet. App. 127, 135 (1993).  
Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCPREC 05-92.  Thus, the Board has recharacterized 
the issue on appeal as whether the appellant has submitted 
new and material evidence to reopen the previously denied 
claim for entitlement to service connection for the cause of 
the veteran's death.  (The claim of entitlement to DIC 
pursuant to the provisions of 38 U.S.C.A. § 1318 represents 
an original claim and is not subject to the requirements for 
reopening under 38 C.F.R. § 3.156.)

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The claims pending on appeal consist of (1) whether new and 
material evidence has been submitted to reopen a claim for 
entitlement to service connection for the cause of the 
veteran's death; and (2) entitlement to DIC pursuant to the 
provisions of 38 U.S.C.A. § 1318.  

It appears that in correspondence issued by the RO in May 
2005, the appellant was notified both of the requirements for 
establishing service connection for the underlying claim for 
the cause of the veteran's death and notified that new and 
material evidence was required to reopen that claim and of 
what constituted new and material evidence under 38 C.F.R. 
§ 3.156 (2006) in compliance with the holding in the case of 
Kent v. Nicholson, 20 Vet App 1 (2006) (law requires VA to 
look at the bases for the denial in the prior decision and to 
respond with notice that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial).

With respect to the cause of death claim, the appellant 
provided testimony before the undersigned Veterans Law Judge 
in December 2006.  At that time, she mentioned that she 
believed that there was an etiological link between the 
veteran's period of service and his death in July 1988 due to 
coronary atheroclerosis.  At the time of his death, the 
veteran had only one service-connected disorder, consisting 
of schizophrenic reaction.  

At the December 2006 hearing, the appellant mentioned that 
post-service, the veteran had received medical treatment from 
a "company doctor" associated with his employer.  The 
appellant completed a VA Form 21-4142, Authorization and 
Consent to Release Information to the VA, at the hearing 
indicating that the veteran had been employed by General 
Motors from August 1973 and July 1988 and authorizing release 
of his employment/medical records to VA, if available.  A 
review of the file reflects that these records have not yet 
been requested; accordingly, they will be requested on 
remand.  

Although not specifically claimed, the RO undertook 
adjudication of a claim of entitlement to DIC pursuant to the 
provisions of 38 U.S.C.A. § 1318, and the appellant in 
essence, pursued an appeal of this claim.  Her claim requires 
further development to ensure compliance with the notice and 
duty-to-assist provisions of the VCAA.  38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2006).

In pertinent part, 38 U.S.C.A. § 1318 authorizes the payment 
of DIC to a surviving spouse in cases where a veteran's death 
was not service-connected, provided that the veteran was in 
receipt of or "entitled to receive" compensation at the 
rate of a 100 percent (total) rating due to service-connected 
disability for a period of at least five years from the date 
of his discharge or release from active duty, or for 10 or 
more years immediately preceding his death.  This statute was 
implemented by VA at 38 C.F.R. § 3.22.

Pursuant to its duty-to-notify, VA must inform the appellant 
of the information and evidence not of record that is 
necessary to substantiate her claim.  38 C.F.R. § 3.159(b).  
This duty applies to DIC claims.  See Rodriguez v. Nicholson, 
19 Vet. App. 275, 291 (2005).  In this case, VA failed to 
provide the appellant with a notice letter that included an 
explanation as to the information or evidence needed to 
substantiate a section 1318 claim for DIC under both 
"actual" and "hypothetical" theories of entitlement, as 
promulgated in the VA regulation that implements section 
1318, 38 C.F.R. § 3.22.  However, the Board notes that the 
current version of 38 C.F.R. § 3.22 precludes "hypothetical 
entitlement" based upon amendments made in January 2000, the 
DIC claim on appeal was filed in April 2005, thus precluding 
application of the pre-existing regulation; the appellant 
should be notified of this fact.  See Rodriguez, 19 Vet. App. 
at 287-90.

Further, the Board notes that 38 C.F.R. § 3.22 was recently 
amended in December 2005 and now provides, in pertinent part, 
[f]or purposes of this section, "entitled to receive" means 
that the veteran filed a claim for disability compensation 
during his or her lifetime and one of the following 
circumstances is satisfied: [t]he veteran would have received 
total disability compensation at the time of death for a 
service-connected disability rated totally disabling for the 
period specified in paragraph (a)(2) of this section but for 
clear and unmistakable error committed by VA in a decision on 
a claim filed during the veteran's lifetime; or [a]dditional 
evidence submitted to VA before or after the veteran's death, 
consisting solely of service department records that existed 
at the time of a prior VA decision but were not previously 
considered by VA, provides a basis for reopening a claim 
finally decided during the veteran's lifetime and for 
awarding a total service-connected disability rating 
retroactively in accordance with §§ 3.156(c) and 3.400(q)(2) 
of this part for the relevant period specified in paragraph 
(a)(2) of this section.  See 70 Fed. Reg. 72211-01 (December 
2, 2005).  The appellant has not been notified of this 
amendment. 

On remand, notice must be given informing the appellant that 
her claim can be proven by showing that the veteran was 
entitled to receive disability compensation for (1) a 
service-connected disability rated totally disabling for at 
least 10 years prior to his death; or (2) a service-connected 
disability rated totally disabling from the date of the 
veteran's discharge or release from active duty for a period 
of not less than 5 years immediately preceding his death.  38 
C.F.R. § 3.22 (2006).  The appellant must also be notified of 
the regulatory definition of "entitled to receive" as 
provided in the current version of 38 C.F.R. § 3.22(b), 
excludes hypothetical entitlement, but provides exceptions 
for clear and unmistakable error and the submission of newly 
discovered service department records, among others.  
38 C.F.R. § 3.22 (2006).

Pursuant to its duty-to-assist, once an appellant files a 
notice of disagreement (NOD), VA is required to take 
appropriate additional development and review action and, if 
the disagreement continues, to provide a Statement of the 
Case (SOC).  The SOC must inform the appellant of how her 
claim can be substantiated based on the relevant evidence and 
law.  38 U.S.C.A. §§ 5103A, 7105(d); 38 C.F.R. §§ 3.103(b), 
19.29.  In this case, the RO issued a SOC in April 2006 which 
did not provide the appellant with the text of the applicable 
law and regulations, i.e. 38 U.S.C.A. § 1318 and 38 C.F.R. § 
3.22.  On remand, the appellant must be provided with a SSOC 
that contains the current version of VA regulation 38 C.F.R. 
§ 3.22, which incorporates amendments made on December 2, 
2005.

Also on remand, the appellant should be afforded an 
opportunity to identify any additional evidence - lay or 
medical - that is relevant to her cause of death/DIC claims 
and not yet of record.  Appropriate steps should be taken to 
obtain the identified evidence.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake any 
additional development and/or 
notification deemed necessary for a full 
and fair adjudication of this case as 
required by recent Court decisions and 
any updated agency protocol.

In particular, the appellant must be sent 
a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that includes an explanation as 
to the information or evidence needed to 
substantiate a section 1318 claim for DIC 
under the "actual" theory of 
entitlement, as promulgated in the 
current VA regulation 38 C.F.R. § 3.22, 
in effect subsequent to January 21, 2000, 
which incorporates amendments made on 
December 2, 2005.

For the sake of clarity, the appellant 
must be specifically informed that the 
pre-January 21, 2000 version of 38 C.F.R. 
§ 3.22, involving hypothetical 
entitlement is inapplicable to this 
appeal, as her DIC claim was filed in 
April 2005.  The appellant must also be 
notified of the regulatory definition of 
"entitled to receive" as provided in 
the current version of 38 C.F.R. § 
3.22(b), which excludes hypothetical 
entitlement.

The notice should address the division of 
responsibilities between VA and the 
appellant for obtaining evidence, and it 
should request that the appellant submit 
"any" evidence in her possession that 
is relevant to her claim.

2.  Pursuant to the VA Form 21-4142 of 
record, signed by the appellant in 
December 2006, the veteran's 
employment/medical records from General 
Motors should be sought.  If an attempt 
to obtain these records proves 
unsuccessful, that fact should be 
annotated for the record, to include 
documentation of efforts made to obtain 
these records.  Procedures consistent 
with 38 C.F.R. § 3.159(c)(1) regarding 
request(s) for these records of a former 
employer must be followed by VA, and the 
appellant must cooperate fully with VA's 
reasonable efforts to obtain these 
records consistent with 38 C.F.R. 
§ 3.159(c)(1)(i), (ii).

3.  The appellant should be afforded an 
opportunity to identify any additional 
evidence - lay or medical - that is 
relevant to her cause of death/DIC claims 
and not yet of record.  Appropriate steps 
should be taken to obtain the identified 
evidence, if any.

4.  After an appropriate period of time, 
or after the appellant indicates she has 
no further evidence to submit, her claim 
for entitlement to service connection for 
the cause of the veteran's death and her 
claim of DIC pursuant to the provisions 
of 38 U.S.C.A. § 1318 must be 
readjudicated.  In the event that the 
claims are not resolved to the 
satisfaction of the appellant, she should 
be provided a supplemental statement of 
the case (SSOC) which includes a summary 
of additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.

The SSOC must specifically provide the 
appellant with the text of VA regulation 
38 C.F.R. § 3.22, including the current 
version in effect subsequent to January 
21, 2000, which incorporates the December 
2, 2005 amendments.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



